EXHIBIT EXECUTION COPY AMENDMENT AND WAIVER AMENDMENT AND WAIVER (this “Amendment”), dated as of November 4, 2009, to the Securities Purchase Agreement, dated as of August 11, 2009 (the “Securities Purchase Agreement”), among Cinedigm Digital Cinema Corp., f/k/a Access Integrated Technologies, Inc. (the “Company”), each of the Subsidiary Note Parties party hereto, Sageview Capital Master, L.P., as collateral agent (in such capacity, the “Collateral Agent”), and the purchasers referred to therein. W I T N E S S E T H: WHEREAS, the Company has requested that Schedule 3.1(jj) to the Securities Purchase Agreement and Schedule 9 to the Guarantee and Collateral Agreement be amended as set forth herein; WHEREAS, the Company has requested a waiver and extension with respect to Section 4.25 of the Securities Purchase Agreement and certain other matters in connection with specified deposit accounts; and WHEREAS, the Majority Holders are willing to agree to such amendments and waivers on the terms set forth herein; NOW THEREFORE, in consideration of the premises and mutual covenants contained herein, the undersigned hereby agree as follows: I.Defined Terms.Capitalized terms used but not otherwise defined herein shall have the meanings assigned to them in the Securities Purchase Agreement. II. Amendments to Schedule 3.1(jj). Schedule 3.1(jj) of the Securities Purchase Agreement is hereby amended to include under the heading “Liens” deposit accounts Nos.9421 and 6671 (collectively, the “JPM Collateral Accounts”) held by JPMorgan Chase Bank, N.A. (“JPMorgan”) in the name of the Company, which JPM Collateral Accounts are pledged to JPMorgan to cash collateralize obligations of the Company or a Subsidiary thereof with respect to the Letter of Credit dated November 18, 2005 issued by JPMorgan on behalf of the Company or a Subsidiary thereof in favor of USA Sunset Media, LLC (the “Landlord”) required under that certain Lease Agreement, dated September 12, 2005, as amended, by and between the Landlord and Hollywood Software, Inc. (the “Lease Agreement”).The Liens in favor of JPMorgan with respect to the JPM Collateral Accounts shall be deemed to be “Permitted Liens” for all purposes of the Transaction Documents. III.
